     Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2524 Page 1 of 19


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                 SOUTHERN DISTRICT OF CALIFORNIA
10
11     DAIMLER AG, a German corporation,                         Case No.: 16-CV-875-JLS (MDD)
12
                                                Plaintiff,       ORDER GRANTING IN PART AND
13                                                               DENYING IN PART PLAINTIFF’S
       v.                                                        MOTION FOR PARTIAL
14
                                                                 SUMMARY JUDGMENT
           A-Z WHEELS LLC d/b/a
15
           USARim.COM, et al.,
                                                                 (ECF No. 120)
16                                          Defendants.
17
18            Presently before the Court is Plaintiff Daimler AG’s Motion for Partial Summary
19     Judgment (“Mot.,” ECF No. 120). Also before the court is Defendants A-Z Wheels LLC
20     d/b/a USArim, USArim.com, and Eurotech Wheels; Galaxy Wheels & Tires, LLC;
21     Infobahn International, Inc. d/b/a Infobahn, Eurotech, Eurotech Luxury Wheels, Eurotech
22     Wheels, and USArim (collectively, the “Entity Defendants”); and Rasool Moalemi’s
23     (collectively, “Defendants”) 1 Opposition to (“Opp’n,” ECF No. 122) and Plaintiff’s Reply
24     in Support of (“Reply,” ECF No. 123) the Motion. The Court took the matter under
25     submission without oral argument. See ECF No. 124. Having carefully considered the
26
27
       1
28      Although Plaintiff also asserts claims against several additional individuals, they are not included in the
       present Motion.

                                                             1
                                                                                          16-CV-875-JLS (MDD)
     Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2525 Page 2 of 19


1      Parties’ arguments and evidence and the relevant law, the Court GRANTS IN PART AND
2      DENIES IN PART the Motion.
3                                          BACKGROUND
4             Plaintiff Daimler AG produces “premier luxury automotive vehicles and parts,”
5      including wheels. First Amended Complaint (“FAC,” ECF No. 33) ¶ 3. Plaintiff produces
6      and sells worldwide “its vehicles and related parts under the distinctive Mercedes-Benz
7      brand.” Id. ¶ 17. Plaintiff owns federal trademark and service mark registrations for
8      various marks; the marks relevant to the present Motion are the MERCEDES-BENZ and
9      the “Three-Point Star” marks:
10
11
12
13     Id. ¶¶ 19, 22. Plaintiff states that it uses the mark MERCEDES-BENZ in connection with
14     advertising and selling vehicles and goods. Id. ¶ 19. Plaintiff also uses the Three-Point
15     Star marks “in connection with advertising and selling Mercedes-Benz vehicles and/or
16     related goods and services.” Id. Plaintiff further owns various design patents, including,
17     as relevant to the present Motion, U.S. Design Patent No. D542,211 (“the ’D211 patent”).
18     Id. ¶ 35.
19            Plaintiff claims Defendants are using Plaintiff’s trademarks “in connection with the
20     manufacture, offer for sale, sale and distribution of wheels which are not manufactured,
21     authorized or sold by” Plaintiff. Id. ¶ 1. Plaintiff also claims Defendants are reproducing,
22     manufacturing, selling, and distributing wheels “which blatantly copy issued design patents
23     in various distinctive and artistic wheel designs owned by” Plaintiff. Id.
24            On January 5, 2018, Plaintiff moved for partial summary judgment against
25     Defendants on its trademark infringement and counterfeiting claim and its design patent
26     infringement claim. See generally ECF No. 58. Following briefing and oral argument on
27     the motion, see ECF No. 90, on August 13, 2018, the Court granted Plaintiff’s motion for
28     partial summary judgment in its entirety, see generally ECF No. 91. In light of the Court’s

                                                    2
                                                                             16-CV-875-JLS (MDD)
     Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2526 Page 3 of 19


1      ruling, Plaintiff subsequently filed the present Motion, for partial summary judgment for
2      statutory damages, injunctive relief, and attorney’s fees. See generally ECF No. 120.
3                                         LEGAL STANDARD
4            Under Federal Rule of Civil Procedure 56(a), a party may move for summary
5      judgment as to a claim or defense or part of a claim or defense. Summary judgment is
6      appropriate where the Court is satisfied that there is “no genuine dispute as to any material
7      fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);
8      Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Material facts are those that may affect
9      the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
10     genuine dispute of material fact exists only if “the evidence is such that a reasonable jury
11     could return a verdict for the nonmoving party.” Id. When the Court considers the
12     evidence presented by the parties, “[t]he evidence of the non-movant is to be believed, and
13     all justifiable inferences are to be drawn in his favor.” Id. at 255.
14           The initial burden of establishing the absence of a genuine issue of material fact falls
15     on the moving party. Celotex, 477 U.S. at 323. The moving party may meet this burden
16     by identifying the “portions of ‘the pleadings, depositions, answers to interrogatories, and
17     admissions on file, together with the affidavits, if any,’” that show an absence of dispute
18     regarding a material fact. Id. When a plaintiff seeks summary judgment as to an element
19     for which it bears the burden of proof, “it must come forward with evidence which would
20     entitle it to a directed verdict if the evidence went uncontroverted at trial.” C.A.R. Transp.
21     Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (quoting Houghton
22     v. South, 965 F.2d 1532, 1536 (9th Cir. 1992)).
23           Once the moving party satisfies this initial burden, the nonmoving party must
24     identify specific facts showing that there is a genuine dispute for trial. Celotex, 477 U.S.
25     at 324. This requires “more than simply show[ing] that there is some metaphysical doubt
26     as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
27     586 (1986). Rather, to survive summary judgment, the nonmoving party must “by her own
28     affidavits, or by the ‘depositions, answers to interrogatories, and admissions on file,’

                                                      3
                                                                               16-CV-875-JLS (MDD)
     Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2527 Page 4 of 19


1      designate ‘specific facts’” that would allow a reasonable fact finder to return a verdict for
2      the non-moving party. Celotex, 477 U.S. at 324; Anderson, 477 U.S. at 248. The non-
3      moving party cannot oppose a properly supported summary judgment motion by “rest[ing]
4      on mere allegations or denials of his pleadings.” Anderson, 477 U.S. at 256.
5                                          ANALYSIS
6            In its Motion, Plaintiff requests that the Court: (1) find Defendants’ conduct willful
7      and award the maximum amount of statutory damages under 15 U.S.C. § 1117(c)(2) of
8      $6,000,000 ($2,000,000 for each of the three counterfeit marks), or, alternatively, award
9      the maximum amount of statutory damages under 15 U.S.C. § 1117(c)(1) of $600,000
10     ($200,000 for each of the three counterfeit marks); (2) grant a permanent injunction against
11     Defendants; and (3) grant attorney’s fees in favor of Plaintiff because the case is
12     “exceptional” under 15 USC § 1117(a). See generally Pl.’s Br. in Support of Mot. (“Br.,”
13     ECF No. 120-31). The Court addresses below each of Plaintiff’s requests.
14     I.    Statutory Damages
15           In a case involving goods sold with a counterfeit trademark, a plaintiff may elect to
16     recover statutory damages instead of profits and actual damages. 15 U.S.C. § 1117(c).
17     When the counterfeiting is not willful, statutory damages should be awarded in the amount
18     of “not less than $1,000 or more than $200,000 per counterfeit mark per type of goods or
19     services sold, offered for sale, or distributed.” 15 U.S.C. § 1117(c)(1). If the use of the
20     counterfeit mark is willful, however, the court should award “not more than $2,000,000
21     per counterfeit mark per type of goods or services sold, offered for sale, or distributed.”
22     Id. § 1117(c)(2). “District courts have discretion in determining the amount of statutory
23     damages, subject only to the statutory minimum and maximum” outlined under section
24     1117(c). Coach Services, Inc. v. YNM, Inc., 2011 WL 1752091, at *5 (C.D. Cal. May 6,
25     2011); see also Harris v. Emus Records Corp., 734 F.2d 1329, 1335 (9th Cir. 1984) (stating
26     that district courts have “wide discretion in determining the amount of statutory damages
27     to be awarded, constrained only by the specified maxima and minima” while interpreting
28     a similarly-worded copyright infringement provision).

                                                    4
                                                                              16-CV-875-JLS (MDD)
     Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2528 Page 5 of 19


1            “While a plaintiff in a trademark or copyright infringement suit is entitled to
2      damages that will serve as a deterrent, it is not entitled to a windfall.” Adobe Sys., Inc. v.
3      Tilley, No. 09–01085–PJH, 2010 WL 309249, at *5 (N.D. Cal. Jan. 19, 2010). An award
4      of the statutory maximum “should be reserved for trademark infringement that is
5      particularly egregious, involves large amounts of counterfeit goods, or is otherwise
6      exceptional.” Ill. Tool Works Inc. v. Hybrid Conversions, Inc., 817 F. Supp. 2d 1351, 1356
7      (N.D. Ga. 2011) (citing Microsoft Corp. v. Gordon, No. 1:06–CV–2934–WSD, 2007 WL
8      1545216 (N.D. Ga. May 24, 2007)).
9            A defendant acts willfully “if he knows his actions constitute an infringement.”
10     Rolex Watch USA Inc. v. Meece, 158 F.3d 816, 826 (5th Cir. 1998) (quoting Broad. Music,
11     Inc. v. Xanthas, Inc., 855 F.2d 233, 236 (5th Cir. 1988)). Willfulness is established when
12     there is evidence that the defendant acted knowingly or “willfully blinded himself to facts
13     that would put him on notice that he was infringing another’s trademarks.” Philip Morris
14     USA Inc. v. Liu, 489 F. Supp. 2d 1119, 1123 (C.D. Cal. 2007); see also Herman Miller,
15     Inc. v. Alphaville Design, Inc., No. C 08-03437 WHA, 2009 WL 3429739, at *9 (N.D. Cal.
16     Oct. 22, 2009) (“Willful infringement occurs when the defendant knowingly and
17     intentionally infringes on a trademark.”); Hard Rock Cafe Licensing Corp. v. Concession
18     Servs., 955 F.2d 1143, 1149 (7th Cir. 1992) (“To be willfully blind, a person must suspect
19     wrongdoing and deliberately fail to investigate.”). Whether infringement is willful is a
20     heavily fact-dependent inquiry. See Moroccanoil, Inc. v. Groupon, Inc., 278 F. Supp. 3d
21     1157, 1165 (C.D. Cal. 2017) (finding a triable issue of material fact as to whether the
22     defendant acted willfully because “all of these issues concerning [defendant’s] state of
23     mind are highly fact-intensive, and there [was] sufficient evidence to create a triable
24     issue”).
25           Courts have considered the following factors when deciding willfulness:
26
                    (1) whether the same conduct underlying the Lanham
27                  Act violation also resulted in the defendant’s [criminal]
                    conviction for trafficking counterfeit goods; (2) whether the
28
                    defendant continued to import counterfeit [goods] after Customs

                                                     5
                                                                               16-CV-875-JLS (MDD)
     Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2529 Page 6 of 19


1                   seized similar goods; (3) the quantity of counterfeit goods
                    imported; (4) whether the defendant ceased using the counterfeit
2
                    goods upon receiving notice of the infringing nature of his
3                   conduct; (5) whether the defendant believed in good faith that his
                    use of a trademark was lawful; (6) the purchase price of
4
                    counterfeit goods; (7) whether the defendant attempted to verify
5                   the authenticity of goods; (8) whether the defendant boasted
                    about his infringement conduct to others; and (9) whether the
6
                    defendant actively defended against the infringement claims.
7
8      Philip Morris USA Inc. v. Lee, 547 F. Supp. 2d 685, 694 (W.D. Tex. 2008) (citations
9      omitted).
10           Here, Plaintiff contends that Defendants acted willfully when they infringed the
11     Three-Point Star marks and seeks the maximum statutory damages award of $2,000,000
12     for each of the marks. Br. at 5–7. Plaintiff relies on Chloe SAS v. Sawabeh Information
13     Services Company, where the court granted summary judgment on the issue of willfulness
14     because the defendants “continued to permit the sale of counterfeit goods . . . in direct
15     disregard of [the] court’s order to stop the activities.”         Br. at 6–7 (citing No.
16     CV1104147MMMMANX, 2015 WL 12763541, at *1 (C.D. Cal. June 22, 2015)).
17     Defendants have continued to offer for sale, through the website www.usarim.com
18     (“USARim website”), automotive wheels associated with center caps bearing marks that
19     are identical or substantially indistinguishable from Plaintiff’s Three-Point Star marks. See
20     Separate Statement of Undisputed Material Facts (“Undisputed Facts,” ECF No. 120-1) ¶¶
21     12, 21. Defendants and Plaintiff all concede that some of the wheels purchased were
22     stamped “NOT OEM.” See id. ¶¶ 19, 21.
23           While these facts are undisputed, the Court finds they do not establish willfulness as
24     a matter of law. Defendants have proffered evidence that is sufficient to raise a triable
25     issue of material fact concerning Defendants’ state of mind. Specifically, Defendants
26     adduce evidence that adds to or provides context for the undisputed facts and that, if
27     believed, could support a reasonable jury finding of non-willfulness.         For example,
28     Defendants argue that “USARim is in fact following this Court’s instruction about how to

                                                    6
                                                                              16-CV-875-JLS (MDD)
     Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2530 Page 7 of 19


1      avoid infringement” by indicating “replica” prominently in connection with the goods
2      bearing the MERCEDES-BENZ mark. Opp’n at 3. Further, Defendants argue that their
3      sampled wheels are stamped “NOT OEM” on the metal arm, which supports “the fact that
4      Defendants’ customers are fully informed and knowledgeable that the wheels are replicas.”
5      Id. at 4. This language did not appear on Defendants’ products before the Court issued its
6      order on Plaintiff’s motion for partial summary judgment on the liability issues, so a
7      reasonable jury could find that Defendants have made these changes in an attempt to obey
8      the Court’s order and cease their infringement.
9            Furthermore, Chloe SAS is distinguishable from the present facts. In Chloe SAS, the
10     court held that the defendants acted willfully by linking words like “replica” and “fake” to
11     their online postings for the counterfeit goods “notwithstanding an order to cease.” 2015
12     WL 12763541, at *7–12. The court stated that the defendants offered no evidence on
13     summary judgment to demonstrate that “they might have reasonably thought that [their]
14     proposed usage was not barred by statute.” Id. at *9 (citations omitted). First, Defendants
15     here have not yet been enjoined, unlike the defendants in Chloe SAS. See id. at *6. Second,
16     here, Defendants contend that, by adding “replica” in connection with the goods after the
17     Court’s finding of partial summary judgment in favor of Plaintiff on the issue of liability,
18     Defendants were attempting in good faith to follow the Court’s instruction. Opp’n at 2.
19     Defendants point out that the word “replica” appears forty-four times in Plaintiff’s exhibits.
20     Id. at 3. Unlike in Chloe SAS, this Court’s prior order did not include an explicit finding
21     that “‘replica goods’ are synonymous with ‘counterfeit goods.’” 2015 WL 12763541, at
22     *8. Third, Defendants assert the wheels are now stamped with “NOT OEM” to ensure that
23     Defendants’ customers “are fully informed and knowledgeable that the wheels are
24     replicas.” Opp’n at 4. Again, in light of the fact that this language did not appear on
25     Defendants’ products prior to the Court’s partial summary judgment order, a reasonable
26     jury could conclude that Defendants have altered their labeling and marketing in an effort
27     to comply with the Court’s order and avoid infringement. Thus, the Court cannot agree
28     ///

                                                     7
                                                                               16-CV-875-JLS (MDD)
     Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2531 Page 8 of 19


1      with Plaintiff that there is no material factual dispute as to whether Defendants’ continued
2      infringement is willful.
3               Plaintiff also asserts that “Defendants have continued to offer for sale, through the
4      USARim website, automotive wheels associated with center caps bearing marks that are
5      identical or substantially indistinguishable from Daimler’s Three-Point Star marks [as
6      shown in Exhibits E-M].” Undisputed Facts ¶ 12. Defendants argue that these sales are
7      not infringing because Plaintiff’s exhibits now only show genuine center caps obtained
8      from used wheels. See Opp’n at 2. The Court previously held that the first sale doctrine
9      was inapplicable to Defendants’ sales because Plaintiff provided sufficient evidence and
10     declarations negating Mr. Maolemi’s unsupported declaration that Defendants’ caps
11     bearing Plaintiff’s marks are genuine. See ECF No. 91 at 12. Once again, Mr. Maolemi
12     asserts that Defendants no longer sell any non-genuine center caps. See Declaration of
13     Russ Moalemi (ECF No. 122-1) ¶ 5. In reply, Plaintiff provides a brief declaration from
14     Sven-Eric Widmayer, Legal Counsel for IP Enforcement at Daimler Brand & IP
15     Management GmbH & Co. KG (a wholly owned subsidiary of Plaintiff), who opines “that
16     they are not sales or resales of genuine Daimler parts.” Declaration of Sven-Eric Widmayer
17     (ECF No. 123-1) ¶¶ 1, 3. The Court is not prepared on this record to conclude that there
18     is no issue of material fact as to whether Defendants have continued to sell unauthentic
19     parts.    Previously, the Court relied to a significant extent on physical products in
20     concluding that Defendants’ products were not genuine. See ECF No. 91 at 10–12. The
21     Court cannot conclusively find, based solely on the pictures submitted by Plaintiffs, that
22     Defendants have continued to sell non-genuine center caps.
23              In sum, the Court finds that the extent of Defendants’ infringement following the
24     Court’s partial summary judgment order is unclear, as Defendants’ sale of genuine center
25     caps would not constitute infringement. See NEC Electronics v. CAL Circuit Abco, 810
26     F.2d 1506, 1509 (9th Cir. 1987) (citations omitted) (“Trademark law generally does not
27     reach the sale of genuine goods bearing a true mark even though such sale is without the
28     mark owner’s consent.”); Sebastian Int'l, Inc. v. Longs Drug Stores Corp., 53 F.3d 1073,

                                                      8
                                                                               16-CV-875-JLS (MDD)
     Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2532 Page 9 of 19


1      1076 (9th Cir. 1995) (holding that the first sale doctrine shielded the defendant from
2      liability for reselling plaintiff’s genuine products acquired on the open market).
3      Furthermore, given the changes Defendants have made in the marketing and labeling of
4      their products after the Court’s order on liability, there remains a question of material fact
5      as to whether Defendants “might have reasonably thought that [their] proposed usage was
6      not barred by statute.”    Chloe SAS, 2015 WL 12763541, at *9 (citations omitted).
7      Accordingly, whether Defendants’ actions amount to willfulness should be decided by a
8      jury and cannot be decided on summary judgment.
9            Plaintiff argues in the alternative that it is entitled to statutory damages of “up to
10     $600,000 ($200,000 per counterfeit mark).” Br. at 2. Defendants contend that the issue of
11     statutory damages in infringement cases is an issue reserved for the jury. Opp’n at 4–5.
12     On the record before it, the Court must agree with Defendants. Although requests for
13     statutory damages at the statutory minimum have been decided on summary judgment, it
14     seems other courts within the Ninth Circuit have held that, where the plaintiff seeks more
15     than the statutory minimum—and particularly where, as here, the plaintiff seeks
16     significantly more—the quantum of statutory damages should be determined by the jury.
17     See, e.g., Louis Vuitton Malletier, S.A. v. Akanoc Sols., Inc., No. C 07-03952, 2010 WL
18     5598337, at *13 (N.D. Cal. Mar. 19, 2010) (holding that the court did not err in permitting
19     the jury to determine the amount of statutory damages under the Lanham Act “[i]n light of
20     clear law permitting juries to decide the amount of statutory damages under both the
21     Copyright Act and Lanham Act.”), aff’d in part, vacated in part, remanded, 658 F.3d 936
22     (9th Cir. 2011); Curtis v. Illumination Arts, Inc., 957 F. Supp. 2d 1252, 1259–60 (W.D.
23     Wash. 2013) (denying motion for summary judgment on issue of statutory damages
24     because, “[e]ven considering Plaintiffs’ undisputed evidence in favor of an award of the
25     statutory maximum, the selection of such an award requires the exercise of discretion by
26     the fact finder.”); see also Dream Games of Ariz., Inc. v. PC Onsite, 561 F.3d 983, 992 (9th
27     Cir. 2009) (“If statutory damages are elected, the jury has wide discretion in determining
28     the amount of statutory damages to be awarded, constrained only by the specified maxima

                                                     9
                                                                               16-CV-875-JLS (MDD)
 Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2533 Page 10 of 19


1    and minima.”). Accordingly, the Court DENIES Plaintiff’s request for partial summary
2    judgment on statutory damages.
3    II.   Attorney’s Fees
4          Section 35 of the Lanham Act authorizes the court to award attorney’s fees in
5    “exceptional circumstances.” 15 U.S.C. § 1117(a). In Octane Fitness, LLC v. ICON
6    Health & Fitness, Inc., the Supreme Court held that “district courts may determine whether
7    a case” under the Patent Act—which contains identical language to the Lanham Act—“is
8    exceptional in the case-by-case exercise of their discretion, considering the totality of the
9    circumstances.” 572 U.S. 545, 553 (2014). The Supreme Court cited with approval a
10   ‘“nonexclusive’ list of ‘factors’” adopted in Fogerty v. Fantasy, Inc., 510 U.S. 517 (1994),
11   that courts could consider in assessing the totality of the circumstances, “including
12   ‘frivolousness, motivation, objective unreasonableness (both in the factual and legal
13   components of the case) and the need in particular circumstances to advance considerations
14   of compensation and deterrence.’” Octane Fitness, 572 U.S. at 554 n.6 (quoting Fogerty,
15   510 U.S. at 534 n.19).
16         Recognizing that Octane Fitness changed the standard for fee shifting under the
17   Lanham Act, the Ninth Circuit subsequently held that district courts should examine the
18   totality of the circumstances, “exercis[e] equitable discretion in light of the nonexclusive
19   factors identified in Octane Fitness and Fogerty, and us[e] a preponderance of the evidence
20   standard” in determining whether a case is “exceptional” and merits an award of fees.
21   SunEarth, Inc. v. Sun Earth Solar Power Co., 839 F.3d 1179, 1181 (9th Cir. 2016).
22   “[L]itigation brought in bad faith or with objectively baseless claims may be considered
23   exceptional, as may litigation demonstrating inequitable conduct or willful infringement.”
24   Sophia & Chloe, Inc. v. Brighton Collectibles, Inc., No. 12-CV-2472-AJB-KSC, 2019 WL
25   1429588, at *7 (S.D. Cal. Mar. 29, 2019).
26         Here, Plaintiff requests attorney’s fees in addition to statutory damages. Mot. at 2.
27   Applying the totality of the circumstances to the facts and evidence currently before the
28   Court, the Court does not find that Plaintiff has met its burden by a preponderance of the

                                                  10
                                                                            16-CV-875-JLS (MDD)
 Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2534 Page 11 of 19


1    evidence to establish that the case is exceptional, warranting an award of attorney’s fees.
2    Although the Court has ordered Defendants to pay Plaintiff’s reasonable costs and fees in
3    connection with Plaintiff’s motion for sanctions, ECF Nos. 60, 62, Defendants’ discovery
4    noncompliance does not alone suffice to make the case exceptional. See San Diego Comic
5    Convention v. Dan Farr Prods., 807 F. App'x 674, 676 (9th Cir. 2020) (“The court focused
6    on the ‘unreasonable manner’ in which Defendants litigated the case . . . highlighting
7    Defendants’ failure to comply with court rules, persistent desire to re-litigate issues already
8    decided, advocacy that veered into ‘gamesmanship,’ and unreasonable responses to the
9    litigation.”). The Court does not find any additional evidence of unreasonableness or
10   frivolousness to warrant exceptional treatment, particularly since this Court has concluded
11   that triable issues of fact remain concerning Defendants’ state of mind; these uncertainties
12   presently preclude a finding that this is an “exceptional case” warranting fees under
13   § 1117(a). Cf. Nat’l Grange of Order of Patrons of Husbandry v. Cal. State Grange, 715
14   F. App’x 747, 748 (9th Cir. 2018) (holding in part that the trial court did not abuse its
15   discretion in awarding attorney’s fees because Plaintiff carried its burden in showing the
16   “[d]efendant had willfully violated the permanent injunction”). Accordingly, the Court
17   DENIES WITHOUT PREJUDICE Plaintiff’s request for attorney’s fees.
18   III.   Injunctive Relief
19          In addition to statutory damages, Plaintiff asks this Court to issue a permanent
20   injunction enjoining Defendants’ infringing activities. Br. at 12. The Lanham Act gives
21   courts the “power to grant injunctions, according to the principles of equity and upon such
22   terms as the court may deem reasonable, to prevent the violation of any right of the
23   registrant of a mark registered in the Patent and Trademark Office or to prevent a violation
24   under [the Lanham Act].” 15 U.S.C. § 1116(a); see also Moroccanoil, Inc. v. Allstate
25   Beauty Prod., Inc., 847 F. Supp. 2d 1197, 1203 (C.D. Cal. 2012). “Injunctive relief is the
26   remedy of choice for trademark and unfair competition cases, since there is no adequate
27   remedy at law for the injury caused by a defendant’s continuing infringement.” Century
28   21 Real Estate Corp. v. Sandlin, 846 F.2d 1175, 1180–81 (9th Cir. 1988).

                                                   11
                                                                              16-CV-875-JLS (MDD)
 Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2535 Page 12 of 19


1          A plaintiff seeking a permanent injunction must demonstrate: (1) that it has suffered
2    irreparable injury; (2) that there is no adequate remedy at law; (3) “that, considering the
3    balance of hardships between the plaintiff and defendant, a remedy in equity is
4    warranted[;]” and (4) that it is in the public’s interest to issue the injunction. eBay, Inc. v.
5    MercExchange, LLC, 547 U.S. 388, 392–93 (2006).
6          A.     Irreparable Injury
7          First, Plaintiff asserts that irreparable injury is presumed based on the Court’s
8    finding of trademark infringement. See Br. at 12 (citations omitted). The Ninth Circuit,
9    however, no longer presumes irreparable harm upon a finding of infringement. See e.g.,
10   Flexible Lifeline Sys., Inc. v. Precision Lift, Inc., 654 F.3d 989, 998 (9th Cir. 2011) (holding
11   that “presuming irreparable harm . . . is inconsistent with, and disapproved by, the Supreme
12   Court’s opinions in eBay and Winter”); see also Herb Reed Enters. LLC v. Fla. Entm’t
13   Mgmt. Inc., 736 F.3d 1239, 1249 (9th Cir. 2013) (holding that “actual irreparable harm
14   must be demonstrated to obtain a permanent injunction in a trademark infringement
15   action”). Therefore, Plaintiff’s assertion that irreparable harm is presumed is wholly
16   inconsistent with Supreme Court and Ninth Circuit precedent.
17         Rather, to establish irreparable injury, the plaintiff must demonstrate “the
18   infringement manifests as the loss of control over a business’ reputation, a loss of trade,
19   and a loss of goodwill.” United Artists Corp. v. United Artist Studios LLC, No. CV 19-828
20   MWF-MAA, 2020 WL 4369778, at *16 (C.D. Cal. July 7, 2020); see also Car–Freshner
21   Corp. v. Valio, LLC, No. 2:14–cv–01471–RFB–GWF, 2016 WL 7246073, at *8 (D. Nev.
22   Dec. 15, 2016) (“Damage to reputation and loss of customers are intangible harms not
23   adequately compensable through monetary damages.”); Sennheiser Elec. Corp. v. Eichler,
24   No. CV 12–10809 MMM (PLAx), 2013 WL 3811775, at *10 (C.D. Cal July 19, 2013)
25   (“Although, post-eBay, a court may no longer presume irreparable injury from the bare fact
26   of liability in a trademark or trade dress case, the injury caused by the presence of infringing
27   products in the market—such as lost profits and customers, as well as damage to goodwill
28   and business reputation—will often constitute irreparable injury.”) (citations omitted).

                                                   12
                                                                              16-CV-875-JLS (MDD)
 Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2536 Page 13 of 19


1    “Trademarks serve as the identity of their owners and in them resides the reputation and
2    goodwill of their owners.” CytoSport, Inc. v. Vital Pharm., Inc., 617 F. Supp. 2d 1051,
3    1080 (E.D. Cal.), aff’d, 348 F. App’x 288 (9th Cir. 2009). “If another infringes on a mark,
4    the person borrows the owner’s reputation,” preventing the trademark owner from
5    exercising control over the quality of its mark and thus “creat[ing] the potential for damage
6    to its reputation.” Id. (citing Opticians Ass’n of Am. v. Indep. Opticians of Am., 920 F.2d
7    187, 195 (3d. Cir.1990)). “Injury to the trademark owner’s reputation and good will as
8    well as to consumer expectations is difficult, if not impossible, to adequately compensate
9    for after the fact.” 5 McCarthy on Trademarks and Unfair Competition § 30:2 (5th ed.
10   2020).
11         Second, Plaintiff contends that it has been irreparably injured as a result of
12   Defendants’ infringing acts, and that Defendants’ continued use of its marks “would lead
13   to [Plaintiff’s] lost sales.” See Br. at 13. However, Plaintiff fails to provide concrete
14   evidence of any direct loss of customers as a result of Defendants’ infringement. See OTR
15   Wheel Eng’g, Inc. v. W. Worldwide Servs., Inc., 602 F. App’x. 669, 672 (9th Cir. 2015)
16   (“Although the district court’s finding of reputational injury was not based on any evidence
17   that West’s lookalike tire was an inferior product . . . the court’s finding of goodwill injury
18   was supported by some record evidence[,]” including losing a customer to defendant and
19   risk that the customer could have conveyed confidential information). At any rate,
20   Defendants’ contention that “lost sales are easily quantifiable and Plaintiff could prove
21   them at trial” has merit. Opp’n at 5; see Mirina Corp. v. Marina Biotech, 770 F. Supp. 2d
22   1153, 1162 (W.D. Wash. 2011) (“Furthermore, lost sales or business opportunities cannot
23   constitute an irreparable harm, because (assuming they exist in this case) even if they were
24   difficult to calculate, they would still constitute monetary, measurable damages.”) (citation
25   omitted) (emphasis in original).
26         Finally, Plaintiff contends that the reputation of its marks has been and will be
27   damaged as a result of Defendants continuing to utilize the same or substantially similar
28   marks on their products. Br. at 13. Plaintiff suggests that the products bearing Defendants’

                                                   13
                                                                              16-CV-875-JLS (MDD)
 Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2537 Page 14 of 19


1    marks are inferior products because those goods “have failed to meet the expectations of
2    at least some consumers.” Id.; Undisputed Facts ¶ 32. The Court agrees. It is undisputed
3    that “Defendants have closed at least one eBay account and opened a new one based on
4    receiving negative customer feedback from products they sold through the eBay website.”
5    Undisputed Facts ¶ 32. Defendants also concede that their own products are inferior to
6    Plaintiff’s products and are mere replicas lacking the same quality as Plaintiff’s goods. For
7    instance, Defendants argue that “[i]t makes little sense from a business perspective for
8    Defendants to intentionally mislead consumers into believing its wheels are OEM rather
9    than replicas. Defendants would have many unsatisfied customers, whereas they actually
10   have thousands of customers that are happy with their replica wheels.” Opp’n at 3.
11         The Court finds Defendants’ continued infringement of Plaintiff’s marks most
12   persuasive in supporting Plaintiff’s irreparable harm. Defendants have continued to offer
13   counterfeit products featuring Plaintiff’s marks, which causes Plaintiff to lose control over
14   the quality of its goods, and Plaintiff will continue to lose control over its quality and
15   reputation so long as Defendants continue to infringe. See Toyo Tire & Rubber Co. v.
16   Kabusikiki Kaisha Tokyo Nihoon Rubber Corp, No. 214CV01847JADVCF, 2015 WL
17   6501228, at *1 (D. Nev. Oct. 26, 2015) (finding “sufficient facts to support an inference of
18   irreparable harm” given defendant's “piggy-back[ing] off of [plaintiff’s] success”); see also
19   Wecosign, Inc. v. IFT Holdings, Inc., 845 F. Supp. 2d 1072, 1084 (C.D. Cal. 2012) (“If an
20   injunction were not granted, [p]laintiff would suffer irreparable injury from the ongoing
21   damages to its goodwill and diversion of customers to counterfeit services.”). Therefore,
22   the Court finds that Plaintiff will suffer irreparable harm as a result of Defendants’
23   infringement unless an injunction is granted.
24         B.     No Adequate Legal Remedy
25         Further, the Court finds that Plaintiff has no adequate remedy at law. “Damage to
26   reputation and loss of customers are intangible harms not adequately compensable through
27   monetary damages.”      Car–Freshner Corp., 2016 WL 7246073, at *8.             “The terms
28   ‘inadequate remedy at law’ and ‘irreparable harm’ describe two sides of the same coin. If

                                                  14
                                                                            16-CV-875-JLS (MDD)
 Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2538 Page 15 of 19


1    the harm being suffered by plaintiff . . . is ‘irreparable,’ then the remedy at law (monetary
2    damages) is ‘inadequate.’”         Anhing Corp. v. Thuan Phong Co. Ltd., No.
3    CV1305167BROMANX, 2015 WL 4517846, at *23 (C.D. Cal. July 24, 2015) (citations
4    omitted), appeal dismissed, (9th Cir. 2016).
5          Here, Plaintiff contends that Defendants’ continuing infringement shows there is no
6    other adequate remedy aside from injunctive relief. Br. at 13–14. The Court agrees.
7    Continuous infringement, regardless of whether it is determined to be willful, leaves no
8    other adequate remedy for the Plaintiff aside from injunctive relief. See MAI Sys. Corp. v.
9    Peak Comput., Inc., 991 F.2d 511, 520 (9th Cir. 1993) (“As a general rule, a permanent
10   injunction will be granted when . . . there is a threat of continuing violations.”). Further,
11   Plaintiff correctly asserts that Defendants have failed to provide any assurances that they
12   will stop the sale and manufacturing of their counterfeit products. See Reply at 9; see also
13   Microsoft Corp. v. Atek 3000 Comput. Inc., No. 06 CV 6403 SLT (SMG), 2008 WL
14   2884761, at *5 (E.D.N.Y. July 23, 2008) (“[P]laintiff has demonstrated that it has no
15   adequate remedy at law since there is no assurance in the record against defendant’s
16   continued violation of plaintiff’s copyrights’ and trademarks.”) (citations omitted).
17   Accordingly, an award of damages alone would be inadequate to compensate Plaintiff for
18   Defendants’ ongoing counterfeiting of Plaintiff’s marks.
19         C.     Balance of Hardships
20         The balance of hardships also favors Plaintiff. To prevail on the third factor, “the
21   harm to Plaintiff in the absence of an injunction must outweigh the harm to Defendant as
22   the result of one.” Anhing Corp., 2015 WL 4517846, at *24. Plaintiff asserts that it suffers
23   a “demonstrable threat of loss of goodwill and ability to control its reputation” because of
24   Defendants’ continuing sales of infringing counterfeit products. Reply at 9. The Court has
25   found that this is an irreparable injury. See supra at 13–14. Comparatively, a permanent
26   injunction will not harm Defendants, as injunctive relief will only require Defendants to
27   comply with the law and refrain from their continuing infringing activity. See Br. at 14
28   (citations omitted); see also Harman Int'l Indus., Inc v. Pro Sound Gear, Inc., No.

                                                    15
                                                                            16-CV-875-JLS (MDD)
 Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2539 Page 16 of 19


1    217CV06650ODWFFMX, 2018 WL 1989518, at *8 (C.D. Cal. Apr. 24, 2018) (“There is
2    no indication that [defendant] will suffer hardship if a permanent injunction is entered.
3    Rather, an injunction will merely assure [defendant’s] compliance with the Lanham Act
4    and other laws governing trademarks.”).
5              Defendants argue that “Plaintiff dwarfs USARim in terms of size, market share,
6    capital, and virtually every other metric.” Opp’n at 5. Thus, “[e]njoining USARim would
7    essentially put them out of business whereas Plaintiff, who reported a 2018 income of €167
8    billion, would scarcely even notice if an injunction was imposed.” Id. However, Plaintiff
9    correctly points out that Defendants’ small business size, market share, and capital
10   compared to Plaintiff’s has no legal foundation in assessing Defendants’ hardship. See
11   Reply at 10 (citing T-Mobile USA v. Terry, 862 F. Supp. 2d 1121, 1552 (W.D. Wash. 2012)
12   (stating that “the monetary benefits that [d]efendant receives from his actions are not
13   benefits to be protected”)). Accordingly, this factor also favors the issuance of injunctive
14   relief.
15             D.    Public’s Interest
16             Lastly, Plaintiff argues that the issuance of a permanent injunction protects the
17   public’s interest by preventing consumer confusion. Br. at 15 (citation omitted). The Court
18   agrees. See AT&T Corp. v. Vision One Sec. Sys., No. 95–0565–IEG (BTM), 1995 WL
19   476251, at *7 (S.D. Cal. July 27, 1995) (“Where defendant’s concurrent use of plaintiff’s
20   trademark without authorization is likely to cause confusion, the public interest is damaged
21   by the defendant’s use.”). Although Defendants argue that “USARim clearly labels its
22   wheels as replicas and informs its customers that the wheels are replicas,” so “there is no
23   clear public interest” served by an injunction, Opp’n at 5, the Court, having granted
24   summary judgment on Plaintiff’s likelihood of confusion claim, see ECF No. 91 at 1,
25   disagrees. Thus, the last factor favors Plaintiff as well.
26             Therefore, the Court finds that Plaintiff has met the statutory and equitable
27   requirements for permanent injunctive relief and GRANTS Plaintiff’s request for a
28   permanent injunction.

                                                   16
                                                                           16-CV-875-JLS (MDD)
 Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2540 Page 17 of 19


1          E.     Scope of the Injunctive Relief
2          Concurrently with its Motion, Plaintiff submitted to the Court’s e-file inbox a
3    proposed order (the “Proposed Order”) outlining the precise terms of the injunctive relief
4    Plaintiff requests. See generally Proposed Order. Plaintiff’s Proposed Order in part seeks
5    the destruction or disposition of “[a]ll products that bear marks that are identical to,
6    substantially indistinguishable from, or confusingly similar to any of the DAIMLER
7    Marks,” id. at 3; “[a]ny molds, screens, patterns, plates, negatives, or other elements used
8    for making or manufacturing products bearing marks that are identical to, substantially
9    indistinguishable from, or confusingly similar to any of the DAIMLER Marks,” id.; “[a]ny
10   labels, packages, packaging, wrappers, containers, or other unauthorized promotional or
11   advertising material, which reproduce, copy, counterfeit, imitate, or bear any of the
12   DAIMLER Marks,” id.; and “[a]ny drawings, electronic files, or other templates used for
13   designing and making the labels, packages, wrappers, containers, or other unauthorized
14   promotion or advertising material, which reproduce, copy, counterfeit, imitate, or bear the
15   DAIMLER Marks and/or any confusingly similar mark,” id. at 4.
16         “Injunctions must be tailored to address only the specific harms suffered by the
17   injured party.” Anhing Corp., 2015 WL 4517846, at *25. Under 15 U.S.C. § 1118, the
18   decision whether to enter a destruction order is left to the court’s discretion. See Whittaker
19   Corp. v. Execuair Corp., 953 F.2d 510, 519–20 (9th Cir. 1992) (affirming the district
20   court’s order for destruction of infringing items); see also Fendi S.A.S. Di Paola v.
21   Cosmetic World, Ltd., 642 F. Supp. 1143, 1146–47 (S.D.N.Y. 1986) (ordering the
22   destruction of Defendant’s infringing goods for attempting to pass off counterfeit goods as
23   a genuine Italian product). However, “[i]t has been held that where an injunction is issued
24   under the Lanham Act enjoining an infringer from further infringement, the rights of the
25   plaintiff are adequately protected and an order requiring destruction of infringing articles,
26   though permitted, may be unnecessary.” Kelley Blue Book v. Car–Smarts, Inc., 802
27   F.Supp. 278, 293 (C.D. Cal. 1992) (citing Neva, Inc. v. Christian Duplications Int’l, Inc.,
28   743 F.Supp. 1533, 1549 (M.D. Fla. 1990)).

                                                   17
                                                                             16-CV-875-JLS (MDD)
 Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2541 Page 18 of 19


1          Here, in light of the injunctive relief the Court grants below and the Court’s refusal
2    to find at this stage in the litigation that Defendants’ infringement is willful, the Court finds
3    a destruction order unnecessary to prevent future infringement. See Breaking the Chain
4    Found., Inc. v. Capitol Educ. Support, Inc., 589 F. Supp. 2d 25, 33 (D.D.C. 2008) (“The
5    Court agrees that, in light of the injunction, discussed above, to be entered by the Court in
6    this matter, an order requiring the destruction of any infringing articles in the possession
7    of the defendants is unnecessary.”) (citations omitted). The Court therefore DENIES
8    WITHOUT PREJUDICE Plaintiff’s request to order the destruction of materials in
9    Defendants’ possession bearing Plaintiff’s marks, but otherwise GRANTS Plaintiff’s
10   requested injunctive relief.
11                                          CONCLUSION
12         For the foregoing reasons, the Court DENIES Plaintiff’s Motion for Partial
13   Summary Judgment for statutory damages and attorney’s fees and GRANTS IN PART
14   AND DENIES IN PART Plaintiff’s request for permanent injunctive relief as follows:
15         1.     Defendant Rasool Moalemi and the Entity Defendants, and their officers,
16   owners, partners, directors, employees, agents, assigns, representatives, servants,
17   subsidiaries, affiliates, distributors, dealers, and any and all persons in active concert or
18   participation with them, are hereby permanently restrained and enjoined from engaging in
19   or performing, directly or indirectly, any and all of the following acts:
20                a.     Infringing any of the DAIMLER Marks, including U.S. Reg. No.
21                       657,386, U.S. Reg. No. 3,614,891, and U.S. Reg. No. 4,423,458;
22                b.     Manufacturing, reproducing, copying, importing, using, selling,
23                       offering to sell, advertising, promoting, displaying, licensing,
24                       transferring, distributing, receiving, shipping, or delivering any
25                       infringing products bearing marks that are identical to, substantially
26                       indistinguishable from, or confusingly similar to any of the DAIMLER
27                       Marks;
28   ///

                                                    18
                                                                               16-CV-875-JLS (MDD)
 Case 3:16-cv-00875-JLS-MDD Document 127 Filed 11/02/20 PageID.2542 Page 19 of 19


1                c.    Engaging in any conduct that tends to falsely represent, or is likely to
2                      confuse, mislead, or deceive purchasers and/or members of the public
3                      to believe, that the products sold by Defendants, are connected with,
4                      sponsored, approved, or licensed by Daimler, or are in some way
5                      affiliated with Daimler; and
6                d.    From assisting, aiding, or abetting any other person or business entity
7                      in engaging in or performing, or inducing any other person or business
8                      entity to engage or perform, any of the activities referred to above.
9          2.    Within thirty (30) days of the date of the electronic docketing of this Order,
10   Defendants shall remove all infringing uses of any of the DAIMLER Marks, and any
11   products bearing marks that are identical to, substantially indistinguishable from, or
12   confusingly similar to any of the DAIMLER Marks, from any websites that they use.
13         IT IS SO ORDERED.
14   Dated: November 2, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                19
                                                                          16-CV-875-JLS (MDD)
